Order entered October 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00708-CV

                        IN RE DAVID REISS, Relator

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-02498

                                    ORDER
                   Before Justices Myers, Molberg, and Evans

      Before the Court is relator’s October 22, 2020 “Agreed Motion to Extend

Deadline in October 15, 2020 Opinion.” In the motion, relators ask this Court to

grant a ten-day extension for the 191st Judicial District Court to rule on the

pending motions specified in our October 15, 2020 opinion and order. We

GRANT the motion, and DIRECT the 191st Judicial District Court to file with the

Clerk of the Court, by November 3, 2020, a certified copy of its orders evidencing

compliance with this Court’s October 15, 2020 opinion and order.


                                            /s/   KEN MOLBERG
                                                  JUSTICE